[ex101001.jpg]
Loan Number: 52496 Exhibit 10.1 BUSINESS eFIPCO W. B. A. 451 (4/20/20) 11221
BUSINESS NOTE Boxes checked are applicable. © 2020 Wisconsin Bankers
Association/Distributed by FIPCO® (Use only for business purpose loans) Boxes
not checked are inapplicable. Citizens Community Bancorp, Inc. October 22, 2020
$ 28,856,388.88 (MAKER) (DATE) 1. Promise to Pay and Payment Schedule. The
undersigned ("Maker," whether one or more) promises to pay to the order of
Chippewa Valley Bank ("Lender") at 607 Main Street Bruce , Wisconsin, the sum of
$ 28,856,388.88 , plus interest as set forth below, according to the following
schedule: 35 equal payments of principal of $801,566.36 are due on September 26,
2022 and on the same day(s) of each third month thereafter. Interest payments
are due on December 26, 2020 and on the same day(s) of each third month
thereafter. A final payment of the unpaid principal and interest is due on June
26, 2031. 2. Interest. Interest shall accrue before maturity (whether by
acceleration or lapse of time) at the stated interest rate(s) identified in
section 2(a), (b) or (c) below (each a "stated interest rate"), as applicable,
on the unpaid principal balance, calculated as provided in section 2(g) or (h),
as applicable, below: [Check (a), (b) or (c); only one shall apply.] (a) Fixed
Interest Rate. n/a % (b) Stepped Fixed Interest Rate. n a/ % until a/n and a/n %
thereafter. (c) X Variable Interest Rate. The stated interest rate is variable
and will adjust to equal the Index Rate (as defined below), plus X minus 0.750
percentage points. However, the stated interest rate shall not exceed n/a % and
shall not be less than 3.250 %. The minimum stated interest rate shall not be
applicable until the first rate change date. Until the first change date
described below, the stated interest rate shall be 3.250 %. The stated interest
rate shall be adjusted on the change dates provided below. The "Index Rate" is:
The highest U.S. Prime Rate as published in the Wall Street Journal "Money
Table" as and when the index rate changes and becomes effective. . The Index
Rate may or may not be the lowest rate charged by Lender. The stated interest
rate shall be adjusted on the following change dates: as and when the index rate
changes and becomes effective . If the Index Rate ceases to be made available to
Lender during the term of this Note, Lender may substitute a comparable Index.
(d) Payment Modification. If section 2(b) or (c) above is checked, an adjustment
in the stated interest rate will result in an increase or decrease in (1) X the
amount of each payment of interest, (2) the amount of the final payment, (3) the
number of scheduled periodic payments sufficient to repay this Note in
substantially equal payments, (4) the amount of each remaining payment of
principal and interest so that those remaining payments will be substantially
equal and sufficient to repay this Note by its scheduled maturity date, (5) the
amount of each remaining payment of principal and interest (other than the final
payment) so that those remaining payments will be substantially equal and
sufficient to repay this Note by its scheduled maturity date based on the
original amortization schedule used by Lender, plus the final payment of
principal and interest, or (6 ) n/a . . In addition, Lender is authorized to
change the amount of periodic payments if and to the extent necessary to pay in
full all accrued interest owing on this Note. Maker agrees to pay any resulting
payments or amounts. (e) Interest After Maturity and Application of All
Payments. Interest shall accrue on unpaid principal and interest after maturity
(whether by acceleration or lapse of time) until paid X at the stated interest
rate(s) under section 2(a), (b) or (c) above, as applicable, plus 5.000
percentage points at the stated interest rate of n/a %, calculated as provided
in section 2(g) or (h), as applicable, below. All payments applied to this Note
shall be applied in such order as Lender determines to interest, principal and
payments due under this Note or any agreement securing this Note. (f)
Compounding. Prior to maturity (whether by acceleration or lapse of time),
unpaid and past due interest shall bear interest from its due date at the stated
interest rate then in effect for this Note under Section 2(a), (b) or (c) above,
as applicable, calculated as provided in section 2(g) or (h), as applicable,
below. (g) X Interest Calculation (Actual Days). Interest will be calculated by
applying a daily interest rate for the actual number of days interest is owing,
up to 365 days in a full year or 366 days in a full leap year. The daily
interest rate will be calculated as follows: [Check (1) or (2); only one shall
apply.] (1) X 360 Day Rate Calculation. The daily interest rate will be
calculated on the basis of a 360 day year, which means that it is calculated by
dividing the applicable stated interest rate in section 2(a), (b) or (c), above,
as applicable, and in section 2(e), above, by 360. Maker understands and agrees
that calculating the daily interest rate using a 360 day year means the actual
annual interest rate in a 365 day year and in a 366 day leap year is higher than
the stated interest rate in section 2(a), (b) or (c), above, as applicable, and
in section 2(e), above. (2) 365 Day Rate Calculation. The daily interest rate
will be calculated on the basis of a 365 day year, which means that it is
calculated by dividing the applicable stated interest rate in section 2(a), (b)
or (c), above, as applicable, and in section 2(e), above, by 365. Maker
understands and agrees that calculating the daily interest rate using a 365 day
year means the actual annual interest rate in a 366 day leap year is higher than
the stated interest rate in section 2(a), (b) or (c), above, as applicable, and
in section 2(e), above. (h) Interest Calculation (30/360). Interest will be
calculated by applying the applicable stated interest rate based on a 360 day
year, counting each day as one thirtieth of a month and disregarding differences
in lengths of months and years. 3. Other Charges. If any payment (other than the
final payment) is not made on or before the 10th day after its due date, Lender
may collect a delinquency charge of X 5.000 % of the unpaid amount n/a . Maker
agrees to pay a charge of $ 15.00 for each check or electronic debit presented
for payment under this Note which is returned unsatisfied. 4. Collateral
Disclaimer. Lender disclaims as collateral security for this Note (i) any real
estate mortgage or security agreement covering real property on which any
building is located in a special flood hazard area, and (ii) any mobile home
located in a special flood hazard area, when such collateral security arises
under a mortgage or agreement between Lender and Maker and any indorser or
guarantor of this Note or any other person providing collateral security for
Maker’s obligations; provided, however, Lender does not disclaim any such
collateral security arising under a real estate mortgage or security agreement
taken contemporaneously with this Note or real estate mortgage(s) or security
agreement(s) in favor of Lender, whenever taken, from
________________________________________________________________________________________________________________,n/a
dated ____________________________________.n/a A special flood hazard area is an
area designated as such under the National Flood Insurance Program. 5. Renewal.
X This Note renews and does not satisfy or discharge a note Maker executed to
Lender dated June 26, 2019 . 6. Prepayment. Full or partial prepayment of this
Note X is permitted at any time without penalty n/a . THIS NOTE INCLUDES
ADDITIONAL PROVISIONS ON PAGE 2. Citizens Community Bancorp, Inc. (SEAL) A
Maryland Corporation (Type of Organization) By (SEAL) Stephen Bianchi, President
& CEO By (SEAL) James S Broucek, EVP, CFO, Treasurer & Secretary (SEAL) (SEAL)
2174 Eastridge Center Eau Claire, WI 54701 (ADDRESS) (PHONE) FOR LENDER CLERICAL
USE ONLY Rick Gerber, Chief Executive Officer Note #52496 Port #422260 LOAN
OFFICER Product #10406 (refinance to lower floor rate) Page 1 of 2



--------------------------------------------------------------------------------



 
[ex101002.jpg]
ADDITIONAL PROVISIONS 7. Default and Enforcement. Upon the occurrence of any one
or more of the following events of default: (a) Maker fails to pay any amount
when due under this Note or under any other instrument evidencing any
indebtedness of Maker to Lender, (b) any representation or warranty made under
this Note or information provided by Maker or any guarantor of this Note to
Lender in connection with this Note is or was false or fraudulent in any
material respect, (c) a material adverse change occurs in Maker's financial
condition, (d) Maker fails to timely observe or perform any of the covenants or
duties contained in this Note, (e) any guarantee of Maker's obligations under
this Note is revoked or becomes unenforceable for any reason, (f) Maker, Maker's
spouse or a surety or guarantor of this Note dies or ceases to exist, (g) an
event of default occurs under any agreement securing this Note, or (h) Lender at
any time believes in good faith that the prospect of payment or performance
under this Note, under any other instrument evidencing any indebtedness of Maker
to Lender or under any agreement securing this Note is impaired, then the unpaid
balance shall, at the option of Lender, without notice, mature and become
immediately payable. The unpaid balance shall automatically mature and become
immediately payable in the event any Maker or any surety, indorser or guarantor
for any of Maker's obligations under this Note becomes the subject of bankruptcy
or other insolvency proceedings. Lender's receipt of any payment on this Note
after the occurrence of an event of default shall not constitute a waiver of the
default or the Lender's rights and remedies upon such default. Lender may waive
any default without waiving any other subsequent or prior default by Maker.
Lender may also fail or delay in exercising any right, power or remedy under
this Note without waiving any such right, power or remedy. Lender's single or
partial exercise of any right, power or remedy under this Note shall not
preclude any other or further exercise of any right, power or remedy. To the
extent not prohibited by law, Maker consents that venue for any legal proceeding
relating to collection of this Note shall be, at Lender's option, the county in
which Lender has its principal office in Wisconsin, the county and state in
which any Maker resides or the county and state in which this Note was executed
and Maker submits to the jurisdiction of any such court. 8. Security. Except for
collateral disclaimed as security for this Note under section 4 on page 1 of
this Note, this Note is secured by all existing and future security agreements
and mortgages between Lender and Maker, between Lender and any indorser or
guarantor of this Note, and between Lender and any other person providing
collateral security for Maker's obligations, and payment may be accelerated
according to any of them. Unless a lien would be prohibited by law or would
render a nontaxable account taxable, Maker grants to Lender a security interest
and lien in any deposit account Maker may at any time have with Lender. Lender
may, at any time after an occurrence of an event of default, without notice or
demand, set-off against any deposit balance or other money now or hereafter owed
any Maker by Lender any amount unpaid under this Note. 9. Rights of Lender. All
rights and remedies of Lender are cumulative and may be exercised from time to
time together, separately, and in any order. Without affecting the liability of
any Maker, indorser, surety, or guarantor, Lender may, without notice, accept
partial payments, release or impair any collateral security for the payment of
this Note or agree not to sue any party liable on it. Lender may apply
prepayments, if permitted, to such future installments as it elects. Lender may
without notice to Maker apply payments made by or for Maker to any obligations
of Maker to Lender. Without affecting the liability of any indorser, surety or
guarantor, Lender may from time to time, without notice, renew or extend the
time for payment. 10. Obligations and Agreements of Maker. The obligations under
this Note of all Makers are joint and several. All Makers, indorsers, sureties,
and guarantors agree to pay all costs of collection before and after judgment,
including reasonable attorneys' fees (including those incurred in successful
defense or settlement of any counterclaim brought by Maker or incident to any
action or proceeding involving Maker brought pursuant to the United States
Bankruptcy Code) and waive presentment, protest, demand and notice of dishonor.
Maker agrees to indemnify and hold harmless Lender, its directors, officers,
employees and agents, for, from and against any and all claims, damages,
judgments, penalties, and expenses, including reasonable attorneys' fees,
arising directly or indirectly from credit extended under this Note or the
activities of Maker. This indemnity shall survive payment of this Note. Each
Maker acknowledges that Lender has not made any representations or warranties
with respect to, and that Lender does not assume any responsibility to Maker
for, the collectability or enforceability of this Note or the financial
condition of any Maker. Each Maker has independently determined the
collectability and enforceability of this Note. Maker represents that the legal
name of Maker and the address of Maker's principal residence are as set forth on
page 1. Maker shall not change its legal name or address without providing at
least 30 days’ prior written notice of the change to Lender. 11. Entire
Agreement. THIS NOTE IS INTENDED BY LENDER AND MAKER AS A FINAL EXPRESSION OF
THIS NOTE AND AS A COMPLETE AND EXCLUSIVE STATEMENT OF ITS TERMS, THERE BEING NO
CONDITIONS TO THE ENFORCEABILITY OF THIS NOTE, AND THIS NOTE MAY NOT BE
CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OR DISCUSSIONS OF THE PARTIES TO THIS NOTE. THERE ARE NO ORAL
AGREEMENTS AMONG THE PARTIES TO THIS NOTE. THIS NOTE MAY NOT BE SUPPLEMENTED OR
MODIFIED EXCEPT IN WRITING SIGNED BY LENDER AND MAKER. 12. Interpretation. This
Note benefits Lender, its successors and assigns, and binds Maker and Maker's
heirs, personal representatives, successors and assigns. The validity,
construction and enforcement of this Note are governed by the internal laws of
Wisconsin except to the extent such laws are preempted by federal law.
Invalidity or unenforceability of any provision of this Note shall not affect
the validity or enforceability of any other provisions of this Note. 13. Other
Provisions. If none stated there are no other provisions. Secured by but not
limited to the following collateral: All shares of stock issued by Citizens
Community Federal National Association ("CCFNA") and held by Debtor, including
without limitation 1,000,000 shares represented by stock Certificate #1 issued
by CCFNA which, as of the date hereof, represents 100% of all outstanding stock
of CCFNA and any re-issuance or replacement thereof as previously granted under
Collateral Pledge Agreement dated August 1, 2018. This Business Note is amended
by the General Rider to Business Note, dated as of the date hereof, executed by
Maker and Lender. Business Note EWI451 Rev. 4/21/2020 Page 2 of 2



--------------------------------------------------------------------------------



 
[ex101003.jpg]
GENERAL RIDER TO BUSINESS NOTE This General Rider to Loan Documents ("Rider") is
made and entered into as of October 22, 2020 (the "Effective Date") by and
between Citizens Community Bancorp, Inc., a Maryland corporation ("Maker"), and
Chippewa Valley Bank ("Lender"). WHEREAS, on the Effective Date, Maker is
executing in favor of Lender a Business Note (the "Note") evidencing a loan in
the original principal amount of $28,856,388.88 (the "Loan"); WHEREAS, the
obligations, liabilities and indebtedness of Maker with respect to the Loan will
be secured by a security interest in certain investment property of Maker
pursuant to the terms of a Collateral Pledge Agreement; and WHEREAS, Maker and
Lender wish to amend the terms and provisions of the Note as set forth herein.
NOW, THEREFORE, in consideration of the mutual covenants, agreements and
promises herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which is acknowledged by all parties, the parties do
hereby agree as follows, notwithstanding any other provisions to the contrary
set forth in the Note: 1. Definitions. All capitalized terms used herein shall
have the same meaning as defined in the Note, unless otherwise defined in this
Rider. 2. Amendments to Note. The Note is hereby amended as follows: (a) The
first sentence of Section 7 of the Note is deleted in its entirety and replaced
with the following language: Upon the occurrence of any one or more of the
following events of default: (a) Maker fails to pay any amount within 10 days
after such amount is due under this Note or under any other instrument
evidencing any indebtedness of Maker to Lender, (b) any representation or
warranty made under this Note or information provided by Maker or any guarantor
of this Note to Lender in connection with this Note is or was false or
fraudulent in any material respect, (c) a material adverse change occurs in
Maker's financial condition, (d) Maker fails to timely observe or perform any of
the covenants or duties contained in this Note, (e) any guarantee of Maker's
obligations under this Note is revoked or becomes unenforceable for any reason,
(f) Maker, Maker's spouse or a surety or guarantor of this Note dies or ceases
to exist, or (g) an event of default occurs under any agreement securing this
Note, then the unpaid balance shall, at the option of Lender, without notice,
mature and become immediately payable. Notwithstanding the foregoing, if an
event of default occurs under Section 7(d), Customer shall have 10 days after
notice thereof to cure such event of default, provided that Lender, in its
reasonable discretion, believes that such event of default is able to be cured.
(b) The fourth sentence of Section 9 of the Note is amended in its entirety to
read as follows: After an event of default as described in Section 7 above,
Lender may, without notice to Maker, apply payments made by or for Maker to any
obligations of Maker to Lender under this Note. (c) The Note is amended by
inserting the following sentence at the end of Section 10: Notwithstanding the
foregoing, Maker shall have no obligation to indemnify or hold harmless Lender,
its directors, officers, employees or agents for events caused by any of their
fraud or willful misconduct.



--------------------------------------------------------------------------------



 
[ex101004.jpg]
(d) The first sentence of Section 11 of the Note is amended in its entirety to
read as follows: THIS NOTE IS INTENDED BY LENDER AND MAKER AS A FINAL EXPRESSION
OF THIS NOTE AND AS A COMPLETE AND EXCLUSIVE STATEMENT OF ITS TERMS, THERE BEING
NO CONDITIONS TO THE ENFORCEABILITY OR EFFECTIVENESS OF THIS NOTE EXCEPT AS SET
FORTH HEREIN, AND THIS NOTE MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE
PARTIES TO THIS NOTE. (e) The following provisions are added to the end of
Section 13 of the Note: Notice. Except as otherwise provided in this Note, all
notices required or provided for under this Note shall be in writing and mailed,
sent or delivered, if to Maker, at Maker's last known address or email address
as shown on the records of Lender, and if to Lender, at its address shown on
page 1, or, as to each party, at such other address as shall be designated by
such party in a written notice to the other party. All such notices shall be
deemed duly given when delivered by hand or courier, or three business days
after being deposited in the mail (including any private mail service), postage
prepaid. Waiver of Jury Trial. MAKER AND LENDER HEREBY KNOWINGLY AND VOLUNTARILY
WAIVE THE RIGHT EACH OF THEM MAY HAVE TO A JURY TRIAL WITH RESPECT TO ANY ACTION
OR CLAIM BASED ON OR ARISING OUT OF OR IN CONNECTION WITH THIS NOTE, ANY COURSE
OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ANY
OTHER ACTION OF ANY PARTY. 3. Inconsistency. To the extent there is any
inconsistency between the Note and this Rider, this Rider shall control.
[Signature Page Follows] 2



--------------------------------------------------------------------------------



 
[ex101005.jpg]
IN WITNESS WHEREOF, the parties have executed this Rider as of the Effective
Date and agree to be bound by all provisions of this Rider. MAKER: CITIZENS
COMMUNITY BANCORP, INC. By: ______________________________ Stephen Bianchi,
President & Chief Executive Officer LENDER: CHIPPEWA VALLEY BANK By:
______________________________ Rick Gerber, Chief Executive Officer 3



--------------------------------------------------------------------------------



 